Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19-28 and 30-36 are objected to because of the following informalities: 
Claim 19, the Examiner suggests changing to “… synchronizing [[a]] the wireless communication by ...”  
Claim 20, the Examiner suggests changing to “[[A]] The method as claimed in ...”  claims 21-28 and 30-36 are objected for the same reason as stated above.
Appropriate corrections are required.
	
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Claims 19-36 are drawn to an invention which is directed to selecting either a frequency domain operation or time domain operation based on channel condition.
B.	Claims 37-38 are drawn to an invention which is directed to correlating received signal to a local reference at a symbol rate.

The Examiner has discussed with Applicant’s representative, Laura Brutman, regarding restriction requirement for Groups A and B. Ms. Brutman elected Group A without traverse on 08/18/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (English translated version of KR20040110341A) in view of Background section of the instant application (US 20500322070).
With respect to independent claims:
Regarding claim 19, Kim teaches A method for synchronizing a wireless communication receiver ([Abs], “A synchronizing unit (140) synchronizes a received OFDM broadcasting signal.”), comprising: 
	estimating a communication channel condition for a wireless communication to be received by the wireless communication receiver ([Abs], “estimates a channel state to make one of the time domain equalizing unit(400) and the ; 
synchronizing a wireless communication by operating the wireless communication receiver in a frequency domain mode if the estimating estimates a first communication channel condition ([Page 4, first para], “if the magnitude of the multipath is equal to or higher than a predetermined first threshold value or more than (T 1) ... transmitted to the frequency domain equalizer 500.”) ...; and 
synchronizing a wireless communication by operating the wireless communication receiver in a time domain mode if the estimating estimates a second communication channel condition ([Page 4, first para], “When the size of the multipath is less than the first predetermined threshold T 1 , and the delay length of the multipath is less than the second predetermined threshold T 2 ... transmitted to the time domain equalizer 400 to perform equalization in the time domain equalizer 400.”). 
However, Kim does not teach the receiver operating in the frequency domain mode providing lower power consumption by the wireless communication receiver than operating the receiver in a time domain mode, and the receiver operating in time domain mode providing better bit-error rate performance on user data portion than operating the receiver in the frequency domain mode.
In an analogous art, Background teaches the receiver operating in the frequency domain mode providing lower power consumption by the wireless communication receiver than operating the receiver in a time domain mode ([0009], “frequency domain receivers have ... lower power consumption ... as compared to time domain receivers.”), and 
the receiver operating in time domain mode providing better bit-error rate performance on user data portion than operating the receiver in the frequency domain mode ([Fig.4 and 0008], “the synchronization loss rate Pe is lower for the time domain receiver” as compared to frequency domain.) .
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Kim to specify processing data in frequency domain and time domain as taught by Background. The motivation/suggestion would have been because there is a need to process data according to advantage in each domain. 

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nhu (US 20050036074).
	Regarding claim 29, Kim teaches An apparatus for synchronizing a wireless communication receiver ([Fig.1 and [Abs], “A synchronizing unit(140) synchronizes a received OFDM broadcasting signal.”), comprising: 
a synchronizer ([Fig.1], synchronizer 140 and channel state determiner 200) connected to receive data communicated via a wireless communication channel and operable to determine a channel condition of the wireless communication channel ([Abs], “estimates a channel state to make one of the time domain equalizing unit(400) and the frequency domain equalizing unit(500) on the basis of the estimated channel state perform channel equalization.”); 
a frequency domain unit connected to the synchronizer, the frequency domain unit being operable to process the received data in a frequency domain operating mode ([Page 4, first para], “if the magnitude of the multipath is equal to or higher than a predetermined first threshold value or more than (T 1) ... transmitted to the frequency domain equalizer 500.”); 
a time domain unit connected to the synchronizer, the time domain unit being operable to processed the received data in a time domain operating mode ([Page 4, first para], “When the size of the multipath is less than the first predetermined threshold T 1 , and the delay length of the multipath is less than the second predetermined threshold T 2 ... transmitted to the time domain equalizer 400 to perform equalization in the time domain equalizer 400.”); 
the synchronizer controlling the frequency domain unit and the time domain unit to operate either the frequency domain unit or the time domain unit depending on the determined channel condition of the wireless communication channel ([Abs], “estimates a channel state to make one of the time domain equalizing unit(400) and the frequency domain equalizing unit(500) on the basis of the estimated channel state perform channel equalization.”).
	However, Kim does not teach demodulator being operable to decode the received data.
	In an analogous art, Nhu teaches demodulator being operable to decode the received data ([0024], “the receiver 300 includes a demodulator 301 for decoding the received signal 210.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Kim to specify a demodulator as taught by . 
Allowable Subject Matter
Claims 20-28 and 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411